DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office non-final first office action on the merits is in response to the Patent Application filed on 9 August 2018.  Claims 1-20 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant’s claim of priority to previously filed application 14/669729, now abandoned, and filed 26 March 2015, is acknowledged, and therefore the instant application is afforded a priority date of 26 March 2015.

Claim Rejections - 35 USC § 101
	The instant invention has been interpreted under the statutory requirements of 35 USC 101 and has been found to be statutorily eligible as being directed to an abstract idea while being further directed to a practical application.  
The invention is determined to be directed to the judicial exception of evaluating electronic communications and determining a measure of similarity or dissimilarity to a known data feature and blocking or allowing the communication accordingly, which is a judicial exception similar to mathematical concepts such as mathematical relationships, formula, equations or calculations, and is also similar to mental processes such as concepts performed in the human mind including observation, evaluation, judgement and opinion.
The invention is further determined to be directed to a practical application related to determining a level of concern with respect to an electronic communication and as a result executing an action in response to the concern level and block the electronic communication at issue.  The Examiner refers to at least written description as published paras. [38] and [52] as block communication packets or authentication attempts,” which details modifications to a system performance parameter in response to detection of a threat.  This practical application is an improvement to the performance of validity verified computerized information communication and is thereby eligible under 35 USC 101.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,956,779. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Similar claimed subject matter limitations indicated in BOLD

Instant invention independent claim 1
using a K different distance functions Di- DK, calculating K per-distance tri- point arbitration similarities SD1-SOK between a pair of data points xi and xj with respect to an arbiter point a, wherein the data point xi corresponds to a feature extracted from an electronic communication attempting to access a service and the data point xj corresponds to a known feature; 
computing a multi-distance tri-point arbitration similarity S between the data points by: 
determining that the data points are similar when a dominating number of the K per-distance tri-point arbitration similarities indicate that the data points are similar; and 
determining that the data points are dissimilar when a dominating number of the K per-distance tri-point arbitration similarities indicate that the data points are dissimilar; 
associating the multi-distance tri-point arbitration similarity with the data points; and 
executing an action to block the electronic communication from accessing the service based upon whether the multi-distance tri-point arbitration similarity indicates that the data point xi is similar or dissimilar to the data point xj.

	Independent claim 1 of US Patent 10,956,779
	reading, by the multi-distance tri-point arbitration learning tool, a multi-distance similarity matrix S that records pair-wise multi-distance similarities between respective pairs of data points in a data set, where each pair-wise similarity is based on distances between a pair of data points calculated using K different distance functions, where K is greater than one, wherein the data set comprises data points corresponding to features extracted from electronic communications associated with a service such that each feature of each of the electronic communications is represented by a data point; computing each pairwise similarity in the similarity matrix S by: 
using a K different distance functions D.sub.1- D.sub.K, calculating K per-distance tri-point arbitration similarities S.sub.D1-S.sub.DK between a pair of data points x.sub.i and x.sub.j with respect to an arbiter point a; and 
computing a multi-distance tri-point arbitration similarity S between the data points x.sub.i and x.sub.j by iteratively applying a rule set to the K per-distance tri-point arbitration similarities S.sub.D1-S.sub.DK, wherein the rule set comprises: 
i) a first rule to increase a level of similarity when the multi-distance tri-point similarity S and a per-distance tri-point similarity S.sub.D indicate that the pair of data points x.sub.i and x.sub.j are similar; 
ii) a second rule to increase a level of dissimilarity when the multi-distance tri-point similarity S and the per-distance tri-point similarity S.sub.D indicate that the pair of data points x.sub.i and x.sub.j are dissimilar; and 
iii) a third rule to adjust a level of similarity towards neutral when one of the multi-distance tri-point similarity S and the per-distance tri-point similarity S.sub.D indicate that the pair of data points x.sub.i and x.sub.j are similar and the other indicate that the pair of data points x.sub.i and x.sub.j are dissimilar; 
clustering the data points in the data set into n clusters based on the similarity matrix S, where n is not determined prior to the clustering, wherein at least one of the n clusters is based upon data points of features indicative of an anomalous electronic communication attempting to access the service; 
evaluating the n clusters to detect the at least one cluster comprising data points of features indicative of the anomalous electronic communication attempting to access the service; and 
upon detecting that the at least one cluster comprising data points of features is indicative of the anomalous electronic communication attempting to access the service, executing an action to block the anomalous electronic communication from accessing the service.

Allowable Subject Matter
	The instant invention as claims 1-20 is determined to be allowable because no references have been located that disclose the claimed features in such a way that renders the claims rejected under any relevant statutory requirements.  The Examiner further notes that the instant invention is closely related to a number of inventions from the same Applicant, all of which are uniquely directed to the instant subject matter and which are distinct from related art.  Please see relevant references listed below.
On using multiple classifier systems for Session Initiation Protocol (SIP) anomaly detection, Mehta et al., IEEE ICC 2012 - Communication and Information Systems Security Symposium, discloses the detection of message and transmission anomalies by the implementation of self-learning systems based upon Euclidean distance classifiers
	A Survey of Distance and Similarity Measures Used Within Network Intrusion Anomaly Detection, Weller-Fahy et al., IEEE COMMUNICATION SURVEYS & TUTORIALS, VOL. 17, NO. 1, FIRST QUARTER 2015, discloses a number of approaches and techniques applied to the detection of network intrusions by the implementation of a variety of distance measures imposed on transmitted data.
	Steinbrecher et al., (20120284793) discloses the implementation of a technique of clustering network traffic on the basis of minimum description length similarity and thereby detect anomalous or malicious traffic.  See [18]-[29], Figure 3, and Tables 1-3.
	Balissat et al. (20120195429) discloses the implementation of a scanning protocol by a firewall device by scanning data and determining the compliance of contents with predetermined criterion.  See [28], [48]-[55].
	Phoha et al. (7,792,770) discloses the detection of data transmission anomalies by the implementation of machine learning algorithms including k-Means clustering and ID3 decision tree learning.  See 6:11-47.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682